Citation Nr: 0512151	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  99-09 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for 
impairment of sphincter control.

2.  Entitlement to a rating in excess of 30 percent for the 
period prior to January 2, 2003, and in excess of 60 percent 
for the period from January 2, 2003, forward, for a 
neurogenic bladder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
September 1951.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

This case was the subject of a Board remand dated in December 
2003.


FINDINGS OF FACT

In February 2005, the veteran indicated in a written 
statement that he was withdrawing all issues currently on 
appeal.  In an April 2005 memorandum, the veteran's 
representative confirmed that this was the veteran's 
intention.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for a rating in 
excess of 30 percent for impairment of sphincter control have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2004).

2.  The criteria for withdrawal of an appeal for a rating in 
excess of 30 percent for the period prior to January 2, 2003, 
and in excess of 60 percent for the period from January 2, 
2003, forward, for a neurogenic bladder, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2004).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2004).  
In February 2005, the veteran indicated in a written 
statement that he was withdrawing all issues currently on 
appeal.  In an April 2005 memorandum, the veteran's 
representative confirmed that this was the veteran's 
intention.  Thus, the criteria for withdrawal of an appeal 
for a rating in excess of 30 percent for impairment of 
sphincter control have been met; and the criteria for 
withdrawal of an appeal for a rating in excess of 30 percent 
for the period prior to January 2, 2003, and in excess of 60 
percent for the period from January 2, 2003, forward, for a 
neurogenic bladder have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).  
Accordingly, the Board does not have jurisdiction to review 
the appeals for these issues and dismissal of the appeals is 
warranted.


ORDER

The appeal for a rating in excess of 30 percent for 
impairment of sphincter control is dismissed.

The appeal for a rating in excess of 30 percent for the 
period prior to January 2, 2003, and in excess of 60 percent 
for the period from January 2, 2003, forward, for a 
neurogenic bladder, is dismissed. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


